DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,134,965, hereafter referred to as the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because even though the patent doesn’t claim a gap, the concept of a gap, a space, separating two LED’s is obvious to one of ordinary skill in the art.
Regarding claim 1, the patent claims a method comprising:
providing a semiconductor structure comprising an active region between an n-type region and a p-type region, the semiconductor structure being divided into a plurality of light-emitting devices (LEDs) between adjacent LEDs of the plurality of LEDs (column 6, lines 9-12);
removing a portion of the p-type region and the active region in the gap to form a first exposed surface region of the n-type region and in a region adjacent the gap to form a second exposed surface region (column 6, lines 13-14);
disposing a dielectric layer at least directly on the first exposed surface region (column 6, lines 17-21);
disposing an underfill in areas between the semiconductor structure and a mount at least directly on a portion of the dielectric layer and the second exposed surface region (column 6, lines 22-23); and
attaching the semiconductor structure to the mount (claim 7).
Though the patent fails to claim the LEDs are separated by a gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the gap in the invention of the patent because a gap is conventionally known and used in the art to separate LED’s in a wafer. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, thogh the patent fails to specifically claim  the dielectric layer improves adhesion of the underfill to the first exposed surface region in the gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the dielectric layer to improve adhesion in the invention of the patent because this is an inherent property of the dielectric layer (MPEP 2163.07a).  
As to claim 3, the patent (claim 8) claims the dielectric layer comprises at least one of AIN, TiN, SiOQ2, SINxOy, SiNx, and Si3Nq.
In re claim 4, though the patent fails to claim forming a p-contact on the p-type region; and forming a guard layer on the p-contact, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 5, though the patent fails to claim the disposing the underfill material is performed one of before, during or after the attaching the semiconductor structure to the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 6, though the patent fails to claim the attaching the semiconductor structure to the mount comprises at least one of ultrasonic bonding, thermosonic bonding or thermocompression bonding of a bond layer on the semiconductor structure to a bond layer on the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are all conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 7, though the patent fails to claim the gap is between 1 and 10 microns wide, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the gap width through routine experimentation (MPEP 2144.05).
With respect to claim 8, though the patent fails to claim the disposing the underfill material comprises: depositing a solid layer of a dielectric material on at least one of the semiconductor structure or the mount; and patterning the solid layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of this method in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 9, though the patent fails to claim the disposing the underfill material comprises injecting the underfill material between the semiconductor structure and the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of this method in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 10, though the patent fails to claim the underfill material is one of silicone or epoxy, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of this method in the invention of the patent because these materials are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 11, the patent claims a method comprising:
providing a semiconductor structure comprising an active region between an n-type region and a p-type region, the semiconductor structure being divided into a plurality of light-emitting devices (LEDs) between adjacent LEDs of the plurality of LEDs and comprising an n-contact on an exposed portion of the n-type region (column 6, lines 9-12 & 14-15);
removing a portion of the p-type region and the active region in the gap to form an exposed surface region of the n-type region (column 6, lines 13-14);
disposing a passivation layer on the semiconductor structure, including over an outer side of the n-contact and on top of the exposed portion of the n-type region in the gap (column 6, lines 17-21); and
attaching the semiconductor structure to a mount (claim 7).
Though the patent fails to claim the LEDs are separated by a gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the gap in the invention of the patent because a gap is conventionally known and used in the art to separate LED’s in a wafer. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 12, though the patent fails to claim forming a p-contact on the p-type region; and forming a guard layer on the p-contact, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 13, the patent claims forming a metal bonding layer coupled to the exposed portion of the n-type region (column 6, line 16).
Regarding claim 14, the patent claims the disposing the passivation layer on the semiconductor structure further comprises disposing the passivation layer on a bottom surface of the metal bonding layer (column 6, lines 17-18).  Wherein the patent claims it is formed on an outer side of the n-contact therefore it contemplates that outer side being the bottom since the bottom is an outer side.
With respect to claim 15, though the patent fails to claim forming one or more openings in the passivation layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use openings in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 16, though the patent fails to claim the disposing the passivation layer comprises patterning the passivation layer to form the one or more openings, it would have been obvious to one of ordinary skill in the art at the time of the invention to use openings in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 17, though the patent fails to claim the attaching the semiconductor structure to the mount comprises at least one of ultrasonic bonding, thermosonic bonding or thermocompression bonding of a bond layer on the semiconductor structure to a bond layer on the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are all conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 18, the patent (claim 8) claims the passivation layer comprises at least one of AIN, TiN, Si02, SiNxOy, SiNx, or Si3Ng.
Pertaining to claim 19, though the patent fails to claim the disposing the passivation layer comprises at least one of sputtering, e-beam evaporation, CVD, or PECVD, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are all conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 20, though the patent fails to claim the disposing the passivation layer comprises: at least one of spin-coating or dip-coating the semiconductor structure with precursor materials; and curing the precursor materials to form a high density insulating dielectric, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are all conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,134,964, hereafter referred to as the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because even though the patent doesn’t claim a gap, the concept of a gap, a space, separating two LED’s is obvious to one of ordinary skill in the art.
Regarding claim 1, the patent claims a method comprising:
providing a semiconductor structure comprising an active region between an n-type region and a p-type region, the semiconductor structure being divided into a plurality of light-emitting devices (LEDs) separated by a gap between adjacent LEDs of the plurality of LEDs (column 5, lines 43-48);
removing a portion of the p-type region and the active region in the gap to form a first exposed surface region of the n-type region and in a region adjacent the gap to form a second exposed surface region (column 5, lines 49-53, see below for explanation);
disposing a dielectric layer at least directly on the first exposed surface region (column 5, lines 49-53);
disposing an underfill in areas between the semiconductor structure and a mount at least directly on a portion of the dielectric layer and the second exposed surface region (column 5, lines 54-61); and
attaching the semiconductor structure to the mount (column 5, lines 54-55).
Though the patent fails to claim the LEDs are separated by a gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the gap in the invention of the patent because a gap is conventionally known and used in the art to separate LED’s in a wafer. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though the patent doesn’t explicitly claim the removing step, it does claim forming the first material on the exposed portion of the n-type region so it does contemplate an espoused surface region of the n-type region.  A skilled artisan knows that one could do this either by forming the layers on the wafer leaving this area exposed or forming it all over the wafer and removing the pertinent section.
With respect to claim 2, the patent claims the dielectric layer improves adhesion of the underfill to the first exposed surface region in the gap (column 5, lines 58-61).
As to claim 3, the patent claims the dielectric layer comprises at least one of AIN, TiN, SiOQ2, SINxOy, SiNx, and Si3Nq (claim 3).
In re claim 4, further comprising: forming a p-contact on the p-type region; and forming a guard layer on the p-contact (claim 9).
Concerning claim 5, though the patent fails to claim the disposing the underfill material is performed one of before, during or after the attaching the semiconductor structure to the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 6, though the patent fails to claim the attaching the semiconductor structure to the mount comprises at least one of ultrasonic bonding, thermosonic bonding or thermocompression bonding of a bond layer on the semiconductor structure to a bond layer on the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are all conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
in claim 7, though the patent fails to claim the gap is between 1 and 10 microns wide, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the gap width through routine experimentation (MPEP 2144.05).
Regarding claim 8, though the patent fails to claim the disposing the underfill material comprises: depositing a solid layer of a dielectric material on at least one of the semiconductor structure or the mount; and patterning the solid layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of this method in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 9, though the patent fails to claim the disposing the underfill material comprises injecting the underfill material between the semiconductor structure and the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of this method in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 10, though the patent fails to claim the underfill material is one of silicone or epoxy, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of this method in the invention of the patent because these materials are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 11, the patent claims a method comprising:
providing a semiconductor structure comprising an active region between an n-type region and a p-type region, the semiconductor structure being divided into a plurality of light-emitting devices (LEDs) separated by a gap between adjacent LEDs of the plurality of LEDs and comprising an n-contact on an exposed portion of the n-type region (column 5, lines 43-48);
removing a portion of the p-type region and the active region in the gap to form an exposed surface region of the n-type region  (column 5, lines 49-53, see below for explanation);
disposing a passivation layer on the semiconductor structure, including over an outer side of the n-contact and on top of the exposed portion of the n-type region in the gap region (column 5, lines 49-53, see below for explanation); and
attaching the semiconductor structure to a mount region (column 5, lines 54-55).
Though the patent fails to claim the LEDs are separated by a gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the gap in the invention of the patent because a gap is conventionally known and used in the art to separate LED’s in a wafer. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though the patent doesn’t explicitly claim the removing step, it does claim forming the first material on the exposed portion of the n-type region so it does contemplate an espoused surface region of the n-type region.  A skilled artisan knows that one could do this either by forming the layers on the wafer leaving this area exposed or forming it all over the wafer and removing the pertinent section.
Concerning claim 12, the patent (claim 9) claims forming a p-contact on the p-type region; and forming a guard layer on the p-contact.
Pertaining to claim 13, the patent claims forming a metal bonding layer coupled to the exposed portion of the n-type region (column 5, lines 46-47).
In claim 14, the patent claims the disposing the passivation layer on the semiconductor structure further comprises disposing the passivation layer on a bottom surface of the metal bonding layer (column 6, lines 17-18).  Wherein the patent claims it is formed on an outer side of the n-contact therefore it contemplates that outer side being the bottom since the bottom is an outer side.
Regarding claim 15, though the patent fails to claim forming one or more openings in the passivation layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use openings in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 16, though the patent fails to claim the disposing the passivation layer comprises patterning the passivation layer to form the one or more openings, it would have been obvious to one of ordinary skill in the art at the time of the invention to use openings in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 17, though the patent fails to claim the attaching the semiconductor structure to the mount comprises at least one of ultrasonic bonding, thermosonic bonding or thermocompression bonding of a bond layer on the semiconductor structure to a bond layer on the mount, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are all conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 18, the patent (claim 8) claims the passivation layer comprises at least one of AIN, TiN, Si02, SiNxOy, SiNx, or Si3Ng.
Concerning claim 19, though the patent fails to claim the disposing the passivation layer comprises at least one of sputtering, e-beam evaporation, CVD, or PECVD, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 20, though the patent fails to claim the disposing the passivation layer comprises: at least one of spin-coating or dip-coating the semiconductor structure with precursor materials; and curing the precursor materials to form a high density insulating dielectric, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these methods in the invention of the patent because they are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/23/22